Citation Nr: 1144142	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  04-44 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to May 1971 and from January 1972 to November 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied service connection for diabetes mellitus, to include as due to Agent Orange exposure.  In April 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in December 2004.

In March 2006, the Veteran testified during a Board video-conference hearing before an acting Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In an August 2006 decision, the Board denied service connection for diabetes mellitus, to include as due to Agent Orange exposure.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Order, the Court granted a Joint Motion for Remand filed by counsel for both parties, vacating the Board's August 2006 decision, and remanding the matter on appeal to the Board for further action consistent with the Joint Motion. 

In a February 2008 letter, the Board informed the Veteran that the acting VLJ before whom the Veteran testified in March 2006 was no longer with the Board, and that he had a right to a new hearing before another VLJ that would decide his case, if he so desired.  See 38 U.S.C.A. § 7107(c) (West 2002).  Later the same month, the Veteran responded that he did not want another hearing.

In June 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2010, the Board, again, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in a December 2010 SSOC) and returned the matter to the Board for further appellate consideration.

In March 2011, the Board, again, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in a September 2011 SSOC) and returned the matter to the Board for further appellate consideration.

In October 2011, the Veteran's representative submitted additional evidence without a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2008 and June 2010 remands, the Board sought to obtain deck logs from the USS New Jersey to verify the Veteran's proximity to Vietnam.  In the prior remands, the Board specifically requested that complete copies of the deck logs from the USS New Jersey for the entire period from September 29, 1968 through January 13, 1969 be obtained and associated with the claims file (under the directive of the Joint Motion).  Accordingly, the RO requested copies of the deck logs of the USS New Jersey from the Naval Historical Center Modern Military Branch.

In response to the RO's requests, the National Archives and Records Administration (NARA) Modern Military Branch submitted portions of the relevant deck logs.  A review of the deck logs provided indicates that complete deck logs for the entire period from September 29, 1968 through January 13, 1969 were not obtained.  The deck logs obtained by the RO only include entries, in 1968, on September 29, October 1, October 15, October 31, November 1, November 25, November 30, December 1, December 2, December 7, December 9, December 21, December 23, December 25, December 31, and in 1969, on January 1, January 2, January 8, and January 14.  

On June 2010 remand, the RO also contacted the Joint Services Records Research Center (JSRRC), which reviewed deck logs from October, November, and December 1968.  The JSRRC found that the deck logs concurred with the ship's history, and that the ship's history indicated that the USS New Jersey did not dock in Vietnam or transit inland waterways, however, no actual deck logs were provided and the JSRRC did not conduct a search of the deck logs for the entire period from September 29, 1968 through January 13, 1969-notably, deck logs from September 1968 and January 1969 were not reviewed.  Thus, the Board, once again, remanded the claim for further development in March 2011.

On March 2011 remand, the RO, again, requested complete deck logs for the USS New Jersey for the period from September 29, 1968 through January 13, 1969 from the NARA, Modern Military Branch.  In an April 2011 response letter, the NARA indicated that some complimentary copies of deck logs had already been provided in regard to the Veteran's claim.  The letter also stated that since the RO did not provide sufficient information regarding a detailed incident, no further search of the deck logs could be conducted.  Finally, the letter noted that if this response was unsatisfactory, the RO should contact the JSRRC.  However, there is no indication that the RO contacted the JSRRC after receiving the NARA's April 2011 letter.

As discussed above, complete copies of the deck logs for the USS New Jersey for the period from September 29, 1968 through January 13, 1967 have not been obtained.  Further, it does not appear that all of the deck logs have been reviewed.  In this regard, the Board notes that the November 2010 JRSSC response indicated that only the deck logs from October, November, and December 1968 had been reviewed.  Moreover, on March 2011 remand, the NARA indicated that no search of the deck logs was conducted, and the RO did not submit any requests to the JRSSC.  Accordingly, the Board finds that further development in this regard is needed to resolve the claim.  See Stegall, 11 Vet. App. at 271.

On remand, the RO should attempt to verify the Veteran's alleged herbicide exposure by obtaining complete deck logs for the entire period from September 29, 1968 through January 13, 1969.  The Board points out that "complete deck logs" should include a copy of the USS New Jersey's deck logs from every day for the period from September 29, 1968 through January 13, 1969.  If these complete records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Additionally, the RO should submit sufficient information to the NARA, the JRSSC, and/or any other appropriate facility, to enable the contacted entity to conduct a review of the complete deck logs from the USS New Jersey for the entire period from September 29, 1968 through January 13, 1969-in the event that copies of the complete deck logs are unable to be obtained.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should contact the NARA Modern Military Branch, JSRRC, and/or any other appropriate facility to request complete deck logs for USS New Jersey for the entire period from September 29, 1968 through January 13, 1969.  Complete deck logs should include a copy of the USS New Jersey's deck logs from every day for the period from September 29, 1968 through January 13, 1969. Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.  If the complete deck logs are not provided and/or cannot be obtained, a formal finding of unavailability should be prepared and associated with the claims file.  

Additionally, when contacting the NARA and the JSRRC, the RO should provide sufficient information to allow for each contacted entity to perform a search of the relevant records.  In reviewing the records, the NARA and/or JSRRC should determine (1) if service on the USS New Jersey from September 29, 1968 through January 13, 1969 included service on inland waterways of the Republic of Vietnam, and (2) whether the Veteran was exposed to herbicides while aboard the USS New Jersey during the above-noted time period.  Significantly, each contacted entity should review the entire deck logs-from September 29, 1968 through January 13, 1969-as well as other relevant records, when making the requested determinations. Any additional action necessary, to include follow-up action requested by the contacted entity, should be accomplished.  

All requests and responses received from each contacted entity should be associated with the claims file.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


